COURT OF APPEALS FOR THE
                                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00510-CV
Style:                              Giovanny Laguan
                                    v. Hillary J. Lloyd and Kimberly A. Lloyd
Date motion filed*:                 July 19, 2013
Type of motion:                     Motion for extension of time to file meritorious response
Party filing motion:                Appellant
Document to be filed:               Response to Court’s notice of intent to dismiss for lack of jurisdiction

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                               July 22, 2013
         Number of previous extensions granted:                0             Current Due date: July 22, 2013
         Date Requested:                                  August 5, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: August 5, 2013
                              The Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:       /s/ Laura C. Higley


Panel consists of        ____________________________________________

Date: July 29, 2013




November 7, 2008 Revision